Citation Nr: 1620762	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  09-29 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as due to the service-connected right leg disability.


REPRESENTATION

Veteran represented by:	James P. Coletta, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to March 1987.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board previously reopened and remanded the issue on appeal for further development.  After further developing the record, the Board denied the claim.  In June 2015, the Court of Appeals for Veterans Claims (Court) vacated the Board decision and remanded it for compliance with a memorandum decision.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a lumbar spine disorder which he believes is the result of his military service, to include being struck in the head by a tent pole, or as secondary to a service connected right lower extremity disability.  The Veteran was provided with a VA examination in July 2012, which concluded that it was less likely than not that the Veteran's back disability either began during or was otherwise caused by his military service.  The examiner also concluded that the Veteran's back disability was not aggravated by his right lower extremity disability.

In June 2015, the Court held that the Board erred in relying on the June 2012 VA examination, because the examiner failed to adequately consider a theory of secondary service connection.  Specifically, the Court found that the examiner provided no opinion as to whether the Veteran's use of a cane for a previously service-connected leg condition caused or aggravated his back disorder.  The Court ordered that the matter be remanded in order for the Board to either provide an adequate statement of reasons for relying on the July 2012 VA examination; or to provide the Veteran with a new examination.

The Veteran submitted a private medical opinion from Dr. Minde in December  2015, but while he linked the Veteran's low back disability to his right lower extremity disability and associated cane use, provided no rationale for such conclusion.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA
examination to address the etiology of this low back disability.  

The examiner should answer the following questions, after reviewing the June 2015 memorandum decision which explains why the 2012 VA examination report was found to be inadequate:

a)  Is it at least as likely as not that the Veteran's low back disability either began during or was otherwise caused by his military service.  Why or why not?

b) Is it at least as likely as not (50 percent or greater) that the Veteran's service connected right lower extremity disability caused his low back disability, to specifically include consideration of the Veteran's use of a cane.  Why or why not?  In so doing, the examiner should also address the relevance, if any, of the note in the 2012 VA examination that the Veteran was able to run after drug dealers in 2002. 

c) Is it at least as likely as not (50 percent or greater) that the Veteran's service connected right lower extremity disability aggravated (permanently increased his back disability beyond its natural progression) his low back disability, to specifically include consideration of the Veteran's use of a cane.  Why or why not?  

In providing the requested opinions, the examiner should review the 2012 VA examination report and the December 2015 letter from Dr. Minde and explain why he/she agrees or disagrees with either opinion.

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

